DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POTENTIAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below was discussed with Attorney Kyle Vos Strache on 01/04/2022 to overcome issues with claims 22 and 26. 
After additional consideration of the claims, a final-rejection is being issued to address the issues with the claims. The Objections and Rejections discussed in the call on 01/04/2022 will be included in this action as no examiner’s amendment will be entered. 
Status of the Claims
Applicant’s arguments, filed 09/27/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/27/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 22 and 26.
Applicant’s amendment left claims 23-24 and 27-34 as originally filed or previously presented.
Applicant’s amendment cancelled claims 25.
Claims 22-24 and 26-34 filed 09/27/2021 are the current claims hereby under examination. 

Claim Objections – Withdrawn and New
Claims 22 and 26 are objected to because of the following informalities: 
In claim 22, please change “adjusting the position of the sensor if the detected sound waves are outside of a predetermined tolerance and reperform the test at a new position” to read “adjusting the position of the sensor if the detected sound waves are outside of a predetermined tolerance and [[reperform]] reperforming the test at a new position”
In claim 22, please change “wherein said detected sound waves are outside of the predetermined tolerance after repositioning” to read “wherein said detected sound waves are outside of the predetermined tolerance at the new position”
In claim 26, please change “said base comprising at least one speaker and a processing unit capable of playing a pre-determined set of tones through said speaker;” to read “said base comprising at least one speaker and a processing unit configured to [[playing]] play a pre-determined set of tones through said speaker; and”
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 9, filed 09/27/2021, with respect to claim objection of claim 22 have been fully considered and are persuasive. The applicant has amended claim 22. The previous objection of claim 22 has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "adjusting the position of the sensor" in line 9.  There is insufficient antecedent basis for the limitation “the position” in the claim. Claims 23-24 and 26-34 are ultimately dependent from claim 22 and likewise rejected. 

Claim 22 has been amended to recite the limitation “performing the following steps in order.” Claims 27, 32, 33, and 34 recite further steps to be performed by the method but it is unclear where in the order the steps are performed. Claim 26 recites that the steps are performed before placing the sensors adjacent to the skin surface which is the first step of claim 22. 
The examiner notes that a potential solution to clarifying the order of the steps is to include lettering as present in claim 6. The letters can be further segmented with numbers (i.e, the order “a” “b1” “b2” “c”).
The examiner offers exemplary clarifying amendments to claims 22 and 26.
“22. (Currently Amended) A method for performing a quality control process on a sensor comprising performing the following steps in order: 
placing a sensor adjacent to a skin surface of a patient, said sensor comprising a piezoelectric element for detecting sound waves generated under said skin surface; 
detecting said sound waves with said sensor; 
comparing said detected sound waves to a predetermined sound fingerprint corresponding to the area of skin surface being tested; 
determining whether said piezoelectric element is functioning wherein proper functioning is determine when said detected sound waves are within a predetermined tolerance of said sound fingerprint; 
adjusting the position of the sensor if the detected sound waves are outside of a predetermined tolerance and reperforming the test at a new position; and, 
wherein said detected sound waves are outside of the predetermined tolerance after repositioning, replacing said piezoelectric element if said detected waves are outside of said predetermined tolerance; and 
proceeding to take a data sample from said patient upon confirmation that the piezoelectric element is detecting said sound if said detected waves are within said predetermined tolerance.”

“26. (Currently Amended) The method of claim 22, wherein said sensor is a part of a listening device, said listening device comprising at least one sensor comprising a sensing element and a base, said base comprising at least one speaker and a processing unit capable of playing a pre-determined set of tones through said speaker; and the method further comprises the steps before placing said sensor adjacent a skin surface[[,]]:
a1. playing a pre-determined set of tones through said speaker; 
a2. detecting said pre-determined tones in said at least one sensing element; 
a3. comparing the pre-determined tones to the detected tones; and
a4. providing an indicator that the pre-determined tones are within a pre-determined tolerance of the detected tones or not by indicating an approval if the detected tones are within said tolerance and indicating a rejection if the detected tones are outside of said tolerance.”


“27. (Previously Presented) The method of claim 26, wherein the skin surface is adjacent to the carotid artery.  

Response to Arguments
Applicant’s arguments, see page 9, filed 09/27/2021, with respect to rejections under 35 USC § 112(b) have been fully considered and are persuasive. The applicant has amended claim 26. The previous rejections under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 09/27/2021, with respect to rejection of claim 22 under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended claim 22 to include limitations not taught or suggested by the prior art relied upon in the previous rejection as 

Allowable Subject Matter
Claims 22-24 and 26-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The examiner has presented several exemplary amendments above which would overcome the rejections under 35 U.S.C. 112(b). The suggestions are not an exhaustive list of potential solutions. 
The following is an examiner’s statement for indicating allowable subject matter:
Regarding independent claim 22, the prior relied upon in previous rejection, and the art discovered during search and consideration of the claims, fails to teach or reasonably suggest at least the limitations: “adjusting the position of the sensor if the detected sound waves are outside of a predetermined tolerance and re-performing the test at a new position; and, wherein said detected sound waves are outside of the predetermined tolerance after repositioning, replacing said piezoelectric element if said detected waves are outside of said predetermined tolerance.” The closest prior art of record includes Kaskoun (US 20150150505 A1) who teaches determining proper placement of a sensor on the body and repositioning the sensor if a predetermined profile is not detected. However, Kaskoun fails to suggest that the sensor should be replaced if the sensed signal is outside of the tolerance after reposition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791